Exhibit 10.3
 
AMENDMENT AND ACKNOWLEDGEMENT
AGREEMENT
 
    1st Financial Services Corporation (the “Company”), Mountain 1st Bank &
Trust Company (the “Bank”) and Peggy H. Denny (the “Employee”) agree as follows:
 
WHEREAS, the Company, the Bank and the Employee are parties to an Employment
Agreement dated November 13, 2008 (the “Employment Agreement”); and
 
WHEREAS, the Bank and the Employee are parties to a Salary Continuation
Agreement dated March 26, 2008 (the “SERP”); and
 
WHEREAS, the Company is a participant in the Troubled Assets Relief Program
(TARP) Capital Purchase Program (“TARP Program”) and is subject to the rules and
guidance issued under the TARP Program; and
 
WHEREAS, the Company and the Bank have agreed to merge with and into
First-Citizens Bank & Trust Company (“First Citizens”) pursuant to an Agreement
and Plan of Merger (the “Merger”); and
 
WHEREAS, consummation of the Merger requires the consent and approval of the
United States Department of the Treasury (the "UST") as the holder of all
preferred stock issued by the Company under the TARP Program; and
 
WHEREAS, as a means of securing UST's consent to the Merger, the Company, First
Citizens and the UST propose to enter into a Securities Purchase Agreement (the
“SPA”) which contemplates that First Citizens will purchase the Company's
outstanding preferred stock from the UST immediately prior to completion of the
Merger; and
 
WHEREAS, the Employee acknowledges that certain payments provided for in his
Employment Agreement and his SERP as described in this Agreement are prohibited
by, and may not be made under, applicable rules and guidance issued under the
TARP Program to which the Company and the Bank are subject; and, as a condition
of its consent to the Merger and entry into the SPA, UST requires that each of
the Company and First Citizens agree that it will not, before or after the
Merger, take any action that will result in, nor directly or indirectly permit,
the acceleration, vesting enhancement or increase in the payments or benefits
that would otherwise become due as a result of consummation of the Merger,
including without limitation the payments described in this Agreement, to any
current or former executive officers of the Company or the Bank; and
 
WHEREAS, the Boards of Directors of the Company and the Bank are authorized to
eliminate certain of the above payments by their own action and without the
Employee's consent, and the Company, the Bank and the Employee are entering into
this Amendment and Acknowledgement Agreement (the “Agreement”) to effect the
above elimination in order to obtain UST's consent to the Merger and for the
Company to comply with the rules of the TARP Program and for the Company and
First Citizens to comply with the provisions of the SPA imposed by the UST; and
 
 

--------------------------------------------------------------------------------

 
 
                NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Amendment to the Agreement.  Acting pursuant to Section 5.4 of the
Employment Agreement, the Boards of Directors of the Company and the Bank have
directed the Company and the Bank to modify the Employment Agreement by deleting
Sections 5.1, 5.2 and 5.3 thereof (collectively the “Change of Control
Payments”).  The Company, the Bank and the Employee acknowledge and agree that
this Agreement effects such modification and that Sections 5.1, 5.2 and 5.3 of
the Employment Agreement hereby are deleted, that such modification is required
for the Company to comply with the TARP Program and the rules issued thereunder
and that the Employee has no right or power to object to, or to prevent, such
modification.
 
The Company and the Employee further acknowledge and agree that the provisions
of the SPA imposed by UST upon First Citizens and the Company establish that the
Change of Control Payments may not and will not become payable or distributable
by reason of the Merger at any time following the Merger.
 
Except as otherwise provided in Paragraph 3 below, no other amendment or
modification to the Employment Agreement is intended to be effected herein.
 
                2.           SERP.  The Bank and the Employee acknowledge and
agree the TARP Program and the rules issued thereunder prohibit the
implementation of Sections 2.5 and 7.14 of the SERP as a consequence of the
Merger (collectively, the “Lump Sum Payments”).  The Bank and the Employee
further acknowledge and agree that the provisions of the SPA imposed by the UST
upon First Citizens and the Company establish that the Lump Sum Payments may not
and will not be payable or distributable by reason of the Merger at any time
following the Merger.  Accordingly, Sections 2.5 and 7.14 of the SERP are hereby
deleted.
 
Except as otherwise provided in Paragraph 3 below, no other amendment or
modification to the SERP is intended herein.
 
3.           Acknowledgement and Waiver.  The Employee acknowledges and agrees
that the provisions of Sections 1 and 2 of this Agreement are required by the
TARP Program and the rules issued thereunder and UST’s imposition of the
continuing effect of such rules issued under the TARP Program through the SPA.
 
Accordingly, the Employee hereby waives, relinquishes and releases all rights to
assert claims, claims for relief, suits, demands, actions or causes of action
against the Company, the Bank and/or First Citizens, whether before or following
consummation of the Merger, by reason of the provisions of this Agreement and/or
the failure or forbearance of any of them to make the Change of Control Payments
or the Lump Sum Payments.
 
 
2

--------------------------------------------------------------------------------

 
 
Further, in addition to the Change in Control Payments and the Lump Sum
Payments, in the event that, whether before or following consummation of the
Merger, UST notifies the Company or First Citizens that any other payments or
benefits provided for under the Employment Agreement or the SERP that are not
described in this Agreement are, or were when made or provided, prohibited by
the TARP Program and applicable rules and guidance issued thereunder, or by the
terms of the SPA, the Employee hereby waives, relinquishes and releases all
rights to assert claims, claims for relief, suits, demands, actions or causes of
action against the Company, the Bank and/or First Citizens, whether before or
following consummation of the Merger, by reason of the provisions of this
Agreement and/or the failure or forbearance of any of them to make or provide
any such other payments or benefits; and if, at the time of such notification by
UST, any such other prohibited payments or benefits previously have been made or
provided by the Company, the Bank or First Citizens and UST requires that such
payments or benefits be repaid by, or recovered from, the Employee, the Employee
hereby undertakes to repay to the Company or the Bank, or to pay to First
Citizens after the Merger, the amount of any such prohibited payments or the
value of any such benefits.
 
The Employee acknowledges that each of the Company, the Bank and First Citizens
will rely on the Employee's agreements contained herein in entering into the SPA
and proceeding with the Merger.
 
First Citizens is an intended third party beneficiary of the provisions of this
Agreement.
 
Effective this the 14th day of October, 2013.
 

 
1st FINANCIAL SERVICES CORPORATION
           
By:
                           




 
MOUNTAIN 1st BANK & TRUST COMPANY
           
By:
                           


               (SEAL)  
 Peggy H. Denny
                   

 
3

--------------------------------------------------------------------------------



